Biggs, J.,
delivered the opinion of the court.
The defendant was indicted, and was tried and convicted in the circuit court of Jefferson county for attempting to have sexual intercourse with a girl under the age of eighteen years, who, at the time, was living at the defendant’s house in .Jefferson county, and was employed by him as a house servant. There are no briefs filed on either side.
From an examination of the bill of exceptions it appears that there were no objections made, or exceptions saved, to the admission or rejection of evidence, and no instructions were asked by the defendant. The state’s evidence tended to sustain "the charges in the indictment, and the instructions of the court seem to be unobjectionable. The matters in issue were submitted to the jury, and the defendant was found guilty under the first count in the indictment, and his punishment assessed at a fine of fifty dollars.
The defendant in his motion in arrest alleged that the indictment failed to charge any offense. The defendant was indicted under section 1645, Revised Statutes, 1879, which is as follows: “ Every person who shall attempt to commit an offense prohibited by law, and in such attempt shall do any act towards the commission of such offense, but shall fail in the perpetration thereof, or shall be prevented or intercepted in executing the same, upon conviction thereof, shall * * * be punished as follows.” Section 1260, Revised Statutes, 1879, reads as follows: “If any guardian of any female under the age of eighteen years, or any other person to whose care or protection any such female shall have been confided, shall defile her, by carnally *45knowing ber, while she remains in his care, custody or employment, he shall, in cases not otherwise provided for, be punished,” etc.
The defendant was indicted for an attempted violation of this section of the statute, and the state’s evidence tended to establish the commission of the offense by the defendant. The prosecuting witness was only fourteen years old, and was under the defendant’s care and custody; she was employed at his house in the capacity of a servant, and he was guilty of a violation of the statute, when he attempted to have sexual intercourse with her.
We have discovered no error in the record, but it is apparent that the defendant has had a fair and impartial trial, wherein the triers of the fact found the issues against him. The judgment will have to be affirmed.
All the judges concur.